—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), dated June 26, 2000, which denied her motion for leave to amend the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the claims asserted in the proposed amended complaint are barred by the two-year Statute of Limitations of EPTL 5-4.1 (1). The relation-back provisions of CPLR 203 (f) are not applicable here (see, Key Intl. Mfg. v Morse /Diesel, Inc., 142 AD2d 448; see also, Mark G. v Sabol, 247 AD2d 15, mod on other grounds 93 NY2d 710). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.